DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 10/17/2019 and 4/21/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  
 
Claim Objections
3.	Claim 8 is objected to because of the following informalities:  there is a comma missing after the word “status” in line 6.  
Claim 14 is objected to because of the following informalities:  “based the first payment result with respect to the first order…” should be –based on receiving the first payment result with respect to the first order…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1-21 recite, “a verification module caller” and limitations such as “receiving…a request to verify the order information using the verification module caller…” are confusing.   In particular, the term “caller” is unclear. 
 The Specification, for example, ¶[0081] recites that a “verification module caller may include a URL for calling a verification module to verify the reliability of order information.”  What exactly is a caller in this regard? Is the URL a link? How is the URL accessed, who accesses the URL, is the URL displayed?
Regarding claims 3, 6, 13,  it is unclear why the payment status information is changed to indicate completion of the payment based on the payment status information not indicating a payment completion status. This claim limitation is indefinite.  
Claims 1, 11, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  verifying the first order information.

The remaining claims are rejected due to the dependency to claims 1 and 11.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

6.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  obtaining, based on the received request to verify the order information, a verification request indicating whether the first order is a valid order.
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claimed invention allows for a method and a device for preventing an error in a payment system by additionally verifying a user's order information, when the payment system is implemented using different devices, which is a certain method of organizing human activity (commercial or legal interactions and fundamental economic practices). The mere nominal recitation of a user device, a payment server, a computing device comprising a  memory storing instructions and a processor configured to execute the one or more instructions stored in the memory to perform claimed functions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: transmitting, to a user device based on a first order, order information comprising information regarding the first order and a verification module caller for verifying the order information; receiving, from the user device, a request to verify the order information using the verification module caller; and transmitting the verification result to the user device. The transmitting and receiving steps/functions are recited at a high level of generality (i.e., as a general means of transmitting and receiving data ). Transmitting and receiving data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The user device,  payment server, and computing device comprising a  memory storing instructions and a processor configured to execute the one or more instructions stored in the memory to perform claimed functions are also recited at a high level of generality and merely automates the obtaining step. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the user device, computing device comprising a memory and processor).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Symantec, TLI Communications, OIP Techs, and buySafe  court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving or transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the transmitting and receiving limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-4, 10-14, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0186892). 
Re-claim 1.  Zhang disclose:
transmitting, to a user device based on a first order, order information comprising information regarding the first order and a verification module caller for verifying the order information (The method includes receiving a transaction request from a first device to perform a transaction with an account.  The method includes determining a security level for the transaction based on one or more parameters of the transaction and/or the account, in response to receiving the transaction request.  In accordance with a determination that the security level for the transaction meets a predetermined criterion, the method includes: instructing the first device to suspend the transaction and to display a first interface on the first device indicating suspension of the transaction; and sending a confirmation request to a second device associated with the account to request voice verification for the transaction- [0006]; verification request order information i.e., transaction amount [0112]);
receiving, from the user device, a request to verify the order information using the verification module caller (first device sends second user device confirmation request to request voice verification for the transaction -Zhang-[0006]; user predetermines payment limits that pose a security risk and requests/requires verification [0107]-[0109]); 
obtaining, based on the received request to verify the order information, a verification result indicating whether the first order is a valid order; and transmitting the verification result to the user device. (if the voice verification information matches stored account verification data, the transaction is processed and transaction is complete and first device user interface indicates completion of transaction (Zhang-[0006])).
  
Re-claim 2. Zhang discloses wherein the transmitting the verification result to the user device comprises: transmitting a verification result indicating a success to the user (determining whether verification information matches stored information , payment server processes the payment request-see [0131];[0133]; [0164], Fig. 5C) and transmitting a verification result indicating a failure to the user device, based on the first order not being the valid order-[0156].

Re-claim 3. In view of the 112(b) rejection above, the limitation, “and changing the payment status information to indicate completion of the payment based on the payment status information not indicating a payment completion status,” will be interpreted as -- changing the payment status information to indicate completion of the payment based on the payment status information indicating a payment completion status.—
Zhang disclose:
receiving, from a payment server, a first payment result with respect to the first order (payment server processes the payment request-see [0131];[0133]; [0164], Fig. 5C); 
obtaining, based the first payment result, payment status information indicating whether payment for the first order is completed (online payment result sent to the first device from the payment server-[0133]); 
and changing the payment status information to indicate completion of the payment based on the payment status information indicating a payment completion status –[0028]; [0098];[0133].

Re-claim 4. Zhang disclose based on receiving the first payment result with respect to the first order from the payment server, controlling a payment request device that requested the first order to provide a notification informing about the completion of the payment.[0133].

Re-claim 10. Zhang disclose wherein the order information comprises at least one of a unique order number, order requester information, amount information, information regarding an item ordered, and payment status information related to the first order. (Amount information –[0137]).

Claim 11 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. Furthermore, Zhang disclose a communicator, a memory storing one or more instructions, and a processor configured to execute the one or more instructions stored in the memory. –Figs. 1 and 2.
Claims 12-14 have similar limitations found in claims 2-4 above, and therefore are rejected by the same art and rationale.
Claims 20-21 has similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.	Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Grassadonia et al. US 10,049,349.
Re-claim 5. Zhang fail to disclose:
receiving, from the payment server, a second payment result with respect to the first order; obtaining, based on receiving the second payment result, the payment status information with respect to the first order; and transmitting, to the payment server based on the payment status information indicating a payment completion status, a request to cancel payment corresponding to the second payment result.  
Grassadonia however, teach two devices sending a payment request to a payment processing system, the payment processing system discards one of the requests as duplicate and sends a notification to the other device indicating that the first request is being processed based on factors such as  risk score and any preferences set by customer or merchant.-see col. 6 lines 36-46. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include two devices sending a payment request to a payment processing system, the payment processing system discards one of the requests as duplicate and sends a notification to the other device indicating that the first request is being processed as taught by Grassadonia in order to avoid processing duplicate payment requests.
Claim 15 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

6-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  in view of Geckle et al. (US 2015/0170147).
Re-claim 6. In view of the 112(b) rejection above, the limitation, “changing, based on the payment status information not indicating a payment completion status, the payment status information to indicate a scheduled cancellation status,” will be interpreted as -- changing, based on the payment status information indicating a payment completion status, the payment status information to indicate a scheduled cancellation status.—
Zhang, disclose receiving a request to cancel the first order (user requests to set predetermined parameters regarding transaction and security risk [0109]; and if security risk is high, the transaction is rejected (i.e., cancelled) [0110]); 
obtaining, based on the received request to cancel the first order, payment status information with respect to the first order (obtaining security risk assigned to transaction-[0155]; cancelling transaction [0110], [0156]); service request transaction includes a payment request, transaction request, etc.-[0137]). 
Although Zhang disclose changing, based on the payment status information indicating a payment completion status, the payment status information to indicate a cancellation status (rejected transaction- [0110], [0156]), Zhang fail to specifically disclose a “scheduled” cancellation status. Geckle however, teach indicating that a transaction is to be suspended, scheduled for cancellation-see [0084]. It would have been obvious to one having ordinary skill in the art to include in the methods and systems for verifying transactions  of Zhang the ability to indicate a scheduled cancellation status as taught by Geckle since the claimed invention is merely a 

Re-claim 7. Zhang disclose based on receiving the request to cancel the first order, controlling a payment request device that cancels the first order to provide a notification informing that cancellation of payment is in progress.(payment is rejected [0110],[0156]; notify users of payment result [0133]).

Re-claim 8. Zhang disclose receiving, from a payment server, a first payment result with respect to the first order (online payment result sent to the first device from the payment server-[0133]); 
obtaining, based on the received first payment result, the payment status information with respect to the first order (online payment result sent to the first device from the payment server-[0133]); 
 Zhang fail to specifically disclose a transmitting, to the payment server based on obtained payment status, information indicating the scheduled cancellation status, a request to cancel the payment corresponding to first payment result. Geckle however, teach indicating that a transaction is to be suspended, scheduled for cancellation; transmitting the information-see [0084]. It would have been obvious to one having ordinary skill in the art to include in the methods and systems for verifying transactions  of Zhang the ability to indicate a scheduled cancellation status as taught by Geckle since the claimed invention is merely a combination of old elements, and in 

Re-claim 9. Geckle, not Zhang, disclose based on a result of cancelling the payment corresponding to the first payment result being received, controlling a notification informing about completion of cancellation of the payment to be provided.-[0083]; [0086]; Fig. 7; also [0027]. It would have been obvious to one having ordinary skill in the art to include in the methods and systems for verifying transactions  of Zhang the ability to indicate a scheduled cancellation status as taught by Geckle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. and transmitting, to the payment server based on the obtained payment status information indicating the scheduled cancellation status, a request to cancel payment corresponding to the first payment result.

Claims 16-19 have similar limitations found in claims 6-9 above, and therefore are rejected by the same art and rationale.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0203804 (Kargman)-cited for verifying orders.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELDA G MILEF/Primary Examiner, Art Unit 3694